                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELY HOLDINGS LIMITED, et al.,                      Case No. 18-cv-06721-JCS
                                                        Plaintiffs,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                 v.                                         WITHDRAW AND DENYING AS
                                   9
                                                                                            MOOT MOTION TO FILE UNDER
                                  10     O'KEEFFE'S, INC.,                                  SEAL
                                                        Defendant.                          Re: Dkt. Nos. 86, 88
                                  11

                                  12          Defendant O’Keeffe’s, Inc. d/b/a Safti First (“Safti”) moves to withdraw its claim
Northern District of California
 United States District Court




                                  13   construction brief, which it erroneously filed simultaneously with Plaintiff Ely Holdings Limited’s

                                  14   brief rather than weeks later as called for by the Court’s local rules. See dkt. 88. That motion is

                                  15   GRANTED. Safti’s related administrative motion to file under seal (dkt. 86) is DENIED AS

                                  16   MOOT. The documents sought to be sealed will remain under seal but will not be considered for

                                  17   any purpose.

                                  18          IT IS SO ORDERED.

                                  19   Dated: October 25, 2019

                                  20                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  21                                                    Chief Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
